 


 HR 4076 ENR: Home Heating Emergency Assistance Through Transportation Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4076 
 
AN ACT 
To address shortages and interruptions in the availability of propane and other home heating fuels in the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Home Heating Emergency Assistance Through Transportation Act of 2014 or the HHEATT Act of 2014.  
2.Propane and home heating fuel emergency transportation 
(a)In generalNotwithstanding any other provision of law, a covered emergency exemption issued by the Federal Motor Carrier Safety Administration shall remain in effect until May 31, 2014, unless the Secretary of Transportation, after consultation with the Governors of affected States, determines that the emergency for which the exemption was provided ends before that date.  
(b)Covered emergency exemption definedIn this section, the term covered emergency exemption means an exemption issued under section 390.23 of title 49, Code of Federal Regulations, or extended under section 390.25 of such title that— 
(1)was issued or extended during the period beginning on February 5, 2014, and ending on the date of enactment of this Act; and  
(2)provided regulatory relief for commercial motor vehicle operations providing direct assistance supporting the delivery of propane and home heating fuels.  
(c)Rule of constructionNothing in subsection (a) may be construed to prohibit the Federal Motor Carrier Safety Administration from issuing or extending a covered emergency exemption beyond May 31, 2014, under other Federal law.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
